Citation Nr: 1515517	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-11 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-operative duodenal ulcer and laparoscopic surgery for hiatal hernia, claimed as stomach problems, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to herbicide exposure. 

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to herbicide exposure. 

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to herbicide exposure. 

6.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This appeal was processed using VBMS (the Veterans Benefits Management System). And, in addition to the VBMS file, there is also a Virtual VA file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial compensable rating for bilateral hearing loss addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is entitled to a presumption of exposure to herbicides while serving in the Republic of Vietnam.

2.  A duodenal or gastric ulcer was not shown within one year of service, and the Veteran's current post-operative duodenal ulcer and laparoscopic surgery for hiatal hernia is unrelated to any incident, disease, or exposure to herbicides during the Veteran's active service.

3.  There is persuasive medical and lay evidence that shows that the Veteran's peripheral neuropathy affecting his bilateral upper and lower extremities is etiologically related to in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The Veteran's current post-operative duodenal ulcer and laparoscopic surgery for hiatal hernia was not incurred in or aggravated by active duty, and a gastric ulcer may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(a) (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2014).

2.  The criteria for service connection for peripheral neuropathy of the right upper extremity have been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

3.  The criteria for service connection for peripheral neuropathy of the left upper extremity have been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2014). 

4. The criteria for service connection for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2014).

5.  The criteria for service connection for peripheral neuropathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in a letter sent to the Veteran in March 2009, the RO provided notice regarding what information and evidence was needed to substantiate his claims for service connection.  The letter also informed the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  It also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the March 2009 letter met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran related to his claims.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, the January 2015 hearing transcript, and statements from the Veteran, his friends, his wife, and his representative.  The Veteran was afforded a VA examination and opinion in August 2009, which the Board finds adequate.  The examiner need not address whether the Veteran's stomach problem was due to herbicide exposure because there is no indication that the claimed stomach problem is due to such exposure.  The record only contains the Veteran's general conclusory statement that his disorder may be due to herbicide exposure, which does not meet the low threshold of an indication that the claimed disability is due to service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned identified the issue on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2014).

Diseases entitled to the presumption under 38 C.F.R. § 3.309(e) include AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007). 

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

I.  Post-Operative Duodenal Ulcer and Laparoscopic Surgery for Hiatal Hernia 

The Veteran is seeking service connection for a stomach condition on the basis that it is related to his period of active service, to include his in-service exposure to herbicides.  

As noted above, the presumption of service connection based on exposure to herbicides is not warranted for any condition not specifically outlined by the Secretary.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).   The Board notes that the conditions, for which the Veteran is seeking service connection, including a post-operative duodenal ulcer and laparoscopic surgery for a hiatal hernia, are not among those for which the presumption is granted.  Therefore, service connection based on a presumptive basis must be denied.

Even though the Veteran is not entitled to a presumption of service connection for his post-operative duodenal ulcer and laparoscopic surgery for a hiatal hernia based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  In Polovick v. Shinseki, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection. 23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. 

As such, the Board must next determine whether the Veteran is entitled to direct service connection for his post-operative duodenal ulcer and laparoscopic surgery for a hiatal hernia.  Consideration of entitlement to direct service connection will include the question of whether the evidence of record demonstrates an actual, direct link between post-operative duodenal ulcer and laparoscopic surgery for a hiatal hernia and the Veteran's service, to include his herbicide exposure.

The Board notes that the Veteran's service personnel records show that he was stationed in Vietnam from January 1968 to October 1969.  Because the Veteran's service personnel records show that he had in-country service in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records indicate that he was treated for diarrhea, stomach cramps, and viral gastroenteritis in service.  There are multiple treatment records referencing the Veteran's stomach and gastrointestinal complaints in March 1969 and May 1969.  However, at separation in October 1969, the Veteran denied a history of frequent indigestion as well as stomach, liver or intestinal trouble.  Additionally, upon clinical evaluation in October 1969, the Veteran's abdomen and viscera were observed to be normal.  There was no notation of any gastrointestinal problems, to include ulcers or hernias upon separation.

During his August 2009 VA examination, the Veteran reported chronic stomach pain and discomfort on and off for the last several years since active service.  He stated that his symptoms had worsened about 12 years prior, and at that time, he reported that he had nausea and vomiting.  He told the examiner that he underwent a detailed evaluation with upper gastrointestinal series and was diagnosed with having a bleeding duodenal ulcer, which was treated by local cauterization.  The Veteran also reported that he was diagnosed with hiatal hernia and underwent laparoscopic surgery.  The Veteran told the examiner that he was treated for ulcer with medications for approximately two years and improved.  At the time of his examination, he denied any prescription medications; he told the examiner that he was having pain and stomach discomfort on and off after eating spicy food.  He denied nausea, vomiting, pyrosis, dysphagia, gastrointestinal bleeding, hematemesis, and melena.  He reported regular bowel movements.  The examiner noted that the Veteran was diagnosed with mild chronic gastritis in a July 1998 treatment record that revealed upper gastrointestinal bleeding and gastroesophageal reflux.

Upon examination, the examiner found that the Veteran's abdomen was soft and flabby; there was no tenderness, guarding, rigidity, rebound tenderness, masses, hepatosplenomegaly, engorged veins, or hernias.  The Veteran's bowel sounds were normal.  An upper gastrointestinal study reviewed that the abdomen was unremarkable, there was no evidence of a hiatal hernia, and there was "normal peristaltic activity and mucosal pattern."  The "duodenal bulb filled without delay and showed no radiographic abnormalities."  A "small duodenal diverticulum was seen in the first part of the duodenum" and the "proximal jejunum" was unremarkable.  Gastric emptying was noted as "satisfactory."  The examiner opined that the Veteran's post-operative duodenal ulcer and laparoscopic surgery for a hiatal hernia is not likely related to the Veteran's active military service.  The examiner noted that viral gastroenteritis was found in service, but that there was no "chronic" stomach condition upon discharge.

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner is a clinician who possesses the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's post-operative duodenal ulcer and laparoscopic surgery for a hiatal hernia was less likely as not incurred in active service.  His opinion was based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination report expressly demonstrates the examiner's review of the Veteran's medical history, both during service and after separation.  The examiner's opinion considered all of the relevant evidence, to include the Veteran's lay statements regarding his past treatment for this condition.  Thus, the examiner took into consideration all relevant medical facts, both favorable and unfavorable, in giving his opinion.  There is also no medical opinion evidence that shows that the Veteran's stomach condition is due to herbicide exposure. 

The Board notes that the Veteran believes there is a link between his post-operative duodenal ulcer and laparoscopic surgery for a hiatal hernia and his period of service, to include his in-service herbicide exposure. While the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a chronic stomach disorder.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, medical testing and expertise is required to determine the diagnosis of gastrointestinal symptoms arising from an ulcer or hiatal hernia, and to determine whether the Veteran's current stomach condition is separate and distinct from in-service complaints or represents a continuing disease process of in-service complaints.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis and etiology of these disorders, and the lay assertions as to the etiology of his ulcer and hiatal hernia are not competent medical evidence.

Finally, service connection can also be granted for certain diseases, including peptic ulcers, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, there is no evidence, and the Veteran does not contend, that his duodenal ulcer manifested to a compensable degree within 1 year of separation.  

In sum, the Board finds that the preponderance of the competent and probative evidence is against granting entitlement to service connection for the Veteran's post-operative duodenal ulcer and laparoscopic surgery for a hiatal hernia on a direct or presumptive basis (to include as directly related to his verified exposure to Agent Orange).  Accordingly, service connection for Veteran's post-operative duodenal ulcer and laparoscopic surgery for a hiatal hernia is denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Peripheral Neuropathy

The Veteran contends that he incurred peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities due to service, to include his in-service herbicide exposure.

As an initial matter, as discussed above, exposure to herbicides has been conceded.  See 38 C.F.R. §§ 3.307, 3.309.

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (September 6, 2013).  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents. In the National Academy of Sciences ' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy." VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

Next, the Board finds that the Veteran has a current diagnosis of peripheral neuropathy in his bilateral upper extremities and his bilateral lower extremities.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  In this regard, the statement from the Veteran's private neurologist reflects a current diagnosis of peripheral neuropathy of the bilateral upper and bilateral lower extremities. (See December 2009 statement from Dr. M.K.)

Finally, under the provisions of 38 C.F.R. § 3.309(e), the Veteran's peripheral neuropathy of the bilateral upper and bilateral lower extremities is presumed to have been caused by his exposure to herbicides in Vietnam.  After carefully reviewing the evidence of record, the Board finds that the Veteran's peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities manifested to the requisite degree within one year from the Veteran's last exposure to herbicides, which occurred in October 1969, and is due to such exposure.  There is credible lay evidence of record that shows that the Veteran had symptoms of neuropathy immediate upon his separation from active duty, within one year from his last exposure to herbicides, including feelings of numbness and what he has described as poor circulation.  At his January 2015 Board hearing, the Veteran and his wife testified to the sensations the Veteran experienced upon his separation from service.  The Veteran's wife testified that she is a registered cardiac and intensive care nurse and that she noticed the Veteran's complaints regarding his feet and extremities and what he described as poor circulation.  She recounted that they would rub his feet to attempt to alleviate the symptoms.  The Veteran maintains that his symptoms have persisted since service.  Peripheral neuropathy of the upper extremities may be rated under Diagnostic Code 8515 and peripheral neuropathy of the lower extremities may be rated under Diagnostic Code 8520.  These symptoms suggest that the severity of the Veteran's neuropathy may have manifested to a compensable degree within one year from the date of the Veteran's last exposure to herbicides.  There is also persuasive medical opinion evidence of record that shows that the Veteran's neuropathy is due to in-service herbicide exposure.  In a December 2009 letter, Dr. M.K., a neurologist, reported that the Veteran was under his care for polyneuropathy and that he had an extensive work up for his polyneuropathy without any treatable causes or etiologies found.  Dr. M.K. noted that the Veteran had a history of significant Agent Orange exposure back in the late 60s while serving in Vietnam.  Dr. M.K. maintained that given the exhaustive work up and labs for other etiology, he could find no other explanation for the Veteran's neuropathy other than his previous exposure to Agent Orange.  

For the reasons set forth above, the Board finds that service connection is warranted for peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities on a presumptive basis.


ORDER

Service connection for post-operative duodenal ulcer and laparoscopic surgery for hiatal hernia is denied.

Service connection for peripheral neuropathy of the upper right extremity is granted. 

Service connection for peripheral neuropathy of the upper left extremity is granted. 

Service connection for peripheral neuropathy of the lower right extremity is granted. 

Service connection for peripheral neuropathy of the lower left extremity is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking an initial compensable rating for bilateral hearing loss, which has been rated as noncompensable from March 16, 2009. 

The Board notes that the Veteran testified at his January 2015 hearing that his hearing has worsened since the most recent VA examination, which was conducted in August 2009.  He specifically stated that his hearing has "continually" decreased and his wife reported that she noted a decrease in his hearing ability.  The Veteran and his wife reported that he has difficulty understanding people in conversations, and that he does not go out much due to his hearing impairment.  

The Board notes that the most recent examination was conducted over 5 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Moreover, while the Board has reviewed the VA and private treatment records associated with the claims file, there is no other medical evidence on file from which the Board can accurately determine the current severity of his service-connected bilateral hearing loss.  

Given the allegation of worsening, the Veteran's report of symptoms that were not reflected in the previous VA examination, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's bilateral hearing loss, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).
All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

3.  After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability.  Any opinion expressed should be accompanied by supporting rationale.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


